Action to recover damages for personal injuries sustained by the plaintiff wife through the alleged negligence of the defendant in the operation of a trolley car, and for damages to the plaintiff husband for loss of his wife’s services. The issues were tried and submitted to the jury, which rendered a verdict in favor of defendant, upon which judgment was entered. Plaintiffs appeal therefrom and from an order denying their motion to set aside the verdict and for a new trial. Judgment and order affirmed, with costs. No opinion. *810Hagarty, Davis, Johnston and Taylfofr, JJ., concur; Close, J., dissents and votes to reverse and grant a new trial.